WHEELER, District Judge.
Paragraph 216 of the tariff act of 1894 provides for a duty on “oranges, lemons and limes in packages at the rate of eight cents per cubic foot of capacity; in bulk, one dollar and fifty cents per one thousand; and in addition thereto, a duty of thirty per centum ad valorem upon the boxes, or barrels, containing such oranges, lemons, or limes; provided, that the thin wood, so called, comprising the sides, tops and bottoms of orange and lemon boxes of the growth and manufacture of the United States, exported as orange and lemon box shooks, may be reimported in completed form filled with oranges and lemons by the payment of duty at one-half the rate imposed on similar boxes of entirely foreign growth and manufacture.” The board of appraisers found, “as a matter of incontro-verted fact, that all the boxes returned on the invoices by the local appraiser as being ‘thin wood American manufacture’ are orange or lemon boxes, with thin wood composing the sides, tops, and bottoms, of the growth and manufacture of the United States, which were exported as orange or lemon box shooks, and were reimported in completed form, filled with either oranges or lemons”; and sustained the protest against duty at full rate on similar boxes of entirely foreign growth and manufacture, and assessed the duty at one-half rate, according to the proviso of that section.
The government claims the full duty, because regulations of the treasury department were not followed to prove the fact of American growth and manufacture; but this duty is fixed expressly by the statute as to all such shooks, without any reference to regulations. This statute could not be changed so as to apply to these shooks, which are particularly provided for, without infringing upon the very statute itsfelf. Morrill v. Jones, 106 U. S. 466, 1 Sup. Ct. 423.
Decision affirmed.